DENY; and Opinion Filed September 17, 2014.




                                         S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-01172-CV

                            IN RE STEVEN B. AUBREY, Relator

                     Original Proceeding from the Probate Court No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. PR-14-01486-3

                             MEMORANDUM OPINION
                            Before Justices O'Neill, Lang, and Brown
                                   Opinion by Justice O'Neill
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to vacate its July 21, 2014 “Order Vacating Order to Produce Accounting Signed July 7,

2014” and to order the trial court to sign an order requiring an accounting of the two trusts at

issue in the case. The facts and issues are well-known to the parties so we do not recount them

here. Relator’s petition does not comply with the rules of appellate procedure. TEX. R. APP. P.

52.3(k), 52.7(a); In re Butler, 270 S.W.3d 757, 759 (Tex. App.—Dallas 2008, orig. proceeding)

(denying petition for writ of mandamus because petition and record not authenticated as required

by the Texas Rules of Appellate Procedure).

       In addition, mandamus is an extraordinary remedy that is available only in limited

circumstances. CSR Ltd. v. Link, 925 S.W.2d 591, 596 (Tex. 1996) (orig. proceeding) (citing

Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig. proceeding)). Mandamus is

appropriate “only to correct a clear abuse of discretion or the violation of a duty imposed by law
when there is no other adequate remedy by law.” Id. Ordinarily, to obtain mandamus relief, a

relator must show both that the trial court has clearly abused its discretion and that relator has no

adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004)

(orig. proceeding); Walker, 827 S.W.2d at 839. Relator has not met these requirements. For

these reasons, relator has failed to establish his right to relief. TEX. R. APP. P. 52.8.




                                                        /Michael J. O'Neill/
                                                        MICHAEL J. O'NEILL
                                                        JUSTICE

141172F.P05




                                                  –2–